Citation Nr: 0732469	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral pes planus.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to a rating in excess of 10 percent disabling 
for a left knee disability characterized as chondromalacia 
patella.

4.  Entitlement to an initial rating in excess of 10 percent 
disabling for a left knee disability characterized as 
degenerative joint disease (DJD).

5.  Entitlement to an initial rating in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Montgomery, Alabama, which denied reopening a claim for 
entitlement to service connection for pes planus, granted 
service connection for PTSD and assigned an initial 30 
percent rating and continued a 10 percent rating for a left 
knee disability classified as chondromalacia.  

Although it appears that the substantive appeal may have been 
untimely, the Board accepts the application to reopen a 
previously denied claim for service connection for a pes 
planus, as well as the claims for increased ratings for 
chondromalacia patella of the left knee and for an increased 
rating for PTSD as being on appeal from the July 2001 rating 
decision.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of an NOD); Beyrle v. Brown, 9 Vet. App. 24 
(1996).  

In a July 2003 rating decision the RO granted service 
connection for DJD of the left knee and assigned a separate 
10 percent rating for that disability; this issue is 
intertwined with the left knee disability of chondromalacia 
and is therefore also on appeal.  

The veteran has raised a claim for entitlement to service 
connection for a right knee disorder as secondary to his left 
knee disorder.  This is referred to the RO for further 
consideration.  

The reopened claim for service connection for pes planus and 
the increased rating claims for the left knee chondromalacia 
and arthritis and for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In November 1997, the RO denied the veteran's claim to 
reopen a claim for service connection for a pes planus 
disability.  The veteran was notified of his procedural and 
appellate rights in a December 1997 letter; however, he did 
not submit a notice of disagreement within one year of this 
decision.

2.  New evidence received since the RO's November 1997 
decision does bear directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1997 RO decision which denied a claim to 
reopen a claim for service connection for bilateral pes 
planus is final.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7104 (West 2002).

2.  New and material evidence has been received since the 
November 1997 decision.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was first denied for flat feet in a July 
1988 on the basis that the evidence did not show that pes 
planus was incurred in or aggravated by service.  Notice of 
this decision was sent in August 1988, but the veteran did 
not appeal.  Attempts to reopen the claim were denied in 
August 1990 and April 1991.  Undated records received in July 
1990 revealed treatment for pain in both feet with X-rays 
showing bilateral hallux valgus deformities and hammertoes.  
Plantar fasciitis was also diagnosed.  The 1991 rating 
decision noted that there was no new basis for relating 
bilateral foot problems to service.

While there is no copy of a notification letter for the 
August 1990 adjudication, that decision was subsumed by the 
April 1991 decision.  As the veteran was issued proper notice 
with regard to the April 1991 decision and did not appeal, 
that decision is final.  The RO most recently declined to 
reopen the claim in a November 1997 rating decision on the 
basis that the evidence submitted was not relevant to the 
issue.  The veteran was notified of this decision in a 
December1997 letter, which provided him with information as 
to his procedural and appellate rights.  He did not appeal 
this decision.  Thus, this decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect prior to August 29, 2001).  

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The present claim for benefits was filed in November 2000.  
The veteran contends that his pes planus was either caused 
by, or, if preexisting, was aggravated by the marching and 
exercising he did in service.  He further stated in written 
contentions received in July 2004 that his feet got worse 
when he was in Vietnam.  

Evidence which has been received since the 1997 denial 
includes an October 2004 letter from the veteran's private 
orthopedist, Dr. R. Morwessel, saying that the veteran was 
suffering from bilateral patellofemoral arthritis in both 
knees and bilateral foot problems and chronic plantar 
fasciitis.  Dr. Morwessel noted a history of bilateral foot 
pain in service and suggested that there was a relationship 
between the service-connected left knee problems and the foot 
problems.  Dr. Morwessel also gave the opinion that problems 
with both the feet and the knees were related to service.  

An August 2006 report noted findings of severe bilateral 
plantar fasciitis and old fracture from the military with 
bilateral foot pain.  Both feet were noted to be tender, 
especially the right foot and a hallux valgus deformity and 
significant arthritis of the midfoot and first MP joins as 
well as large calcaneal spur on the right foot were noted.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing held at the RO in 
March 2007.  During the hearing the veteran alleged that his 
private orthopedist told him that his left knee problems may 
be causing foot problems.  Although some technical problems 
prevented some words from being recorded in the transcript, 
the testimony was sufficient for the purposes of reopening 
this claim; the transcript has been made available for 
review, and neither the veteran nor his representative has 
expressed a desire for another hearing.

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that the new medical 
evidence submitted since November 1997, particularly Dr. 
Morwessel's October 2004 letter stating that the bilateral 
foot problems were related to service or to his service-
connected left knee, is material.  This evidence is 
significant because as it tends to show a relationship 
between the veteran's current bilateral foot problems and 
service or a service-connected disability.  Thus, the claim 
is reopened.

As the Board finds that new and material evidence has been 
presented, compliance with the duty to assist and the duty to 
notify is unnecessary with regard to the new and material 
aspect of the claim.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral pes planus is 
reopened.


REMAND

A review of the evidence reveals that the reopened claim for 
service connection for pes planus as well as the claims for 
entitlement to higher ratings for the veteran's service-
connected PTSD and left knee disorders must be remanded for 
further evidentiary development.

First, regarding the claim for pes planus, the veteran has 
alleged that his treating doctor advised him that his current 
foot problems may be caused or aggravated by his service-
connected left knee disorder.  Thus a VA examination is 
indicated to ascertain the etiology of any currently 
diagnosed foot disorders, to include whether any current foot 
disorders are secondary to his service-connected left knee 
disorders or a result of service.  

The veteran has also stated that he is on disability 
retirement from his former employer, Mobile County Schools, 
and also receives Social Security disability benefits.  
Although there are some records regarding his disability 
retirement, as well as an April 2007 letter from Social 
Security regarding his receipt of benefits, complete records 
have not been obtained.  

Regarding the claims for higher ratings, the Board notes that 
the veteran stated at his March 2007 hearing that he was 
scheduled to receive a total knee replacement around June or 
July of 2007 and that he was currently receiving PTSD 
treatment from VA.  It was further pointed out during the 
hearing that VA treatment records since 2001 have not been 
obtained.  These records are necessary to ascertain his 
current levels of disability.  

Since the most recent VA examinations addressing PTSD and the 
left knee disorder were done in April 2004, and in light of 
the allegations of more recent treatment and of worsening 
symptoms, new VA examinations are necessary to ascertain the 
current levels of disability for these disorders.  

Further, the veteran was not provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or effective date, regarding these claims on appeal.  
Dingess, supra.



To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Send the veteran notice:

(a)  explaining the information or 
evidence needed to establish an 
effective date, if a higher 
disability rating is granted, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
and

(b)  explaining that he should 
solicit a written opinion from Dr. 
Morwessel regarding any relationship 
between his service-connected left 
knee problems and his pes planus. 

2.  Obtain from the Social Security 
Administration a copy of any decision 
that was made on a claim for Social 
Security disability benefits for the 
veteran, as well as the medical records 
relied upon concerning any determination 
rendered.  

3.  After obtaining any necessary 
authorization and identifying information 
from the veteran, obtain the veteran's 
complete records from:

(a)  the Teachers Retirement Systems 
of Alabama, P.O. Box 302150, 
Montgomery, AL  36130-2150, 
regarding his disability retirement;

(b)  Dr. Rosemarie Morwessel, Azalea 
Orthopaedics and Sports Medicine, 
P.C., 2860 Dauphin St., Suite B, 
Mobile, AL  36606, from August 2006 
to the present, including records of 
left knee replacement surgery dated 
in June or July 2007; 

(c)  Dr. Litchenfield of Providence 
Hospital in Mobile, AL; and 

(d)  Dr. Brian Hicks who treated the 
veteran's feet.

4.  Obtain VA records developed since 
2001 showing treatment for PTSD, pes 
planus, and left knee problems.  

5.  Thereafter, schedule the veteran for 
a VA examination to determine the nature 
and etiology of the veteran's pes planus.  
In particular, the examiner is must 
provide his or her opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the pes planus is related to 
service.  Also, the examiner must provide 
his or her opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the appellant's left knee disorder caused 
the pes planus or increased the severity 
of the pes planus beyond its natural 
progression.  A rationale should be 
provided for the requested opinions, and 
the physician should review the claims 
folder.  

6.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected left knee 
chondromalacia and arthritis.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  Any further indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and note 
(1) whether the veteran does or does not 
have recurrent subluxation or lateral 
instability of the left knee, and (2) the 
active and passive range of motion of the 
left knee in degrees.  The examiner also 
should comment on the functional 
limitations, including the effect on 
employability, caused by the veteran's 
service-connected left knee disabilities.
 
7.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of his service connected 
PTSD.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  In addition, 
the examiner should state an opinion as 
to the impact of his PTSD on his 
employability.  

8.  Thereafter, readjudicate the 
veteran's claims.  If any benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent law and regulations.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


